Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (as cited by the applicant and including those cited on the attached PTO-892) fails to teach or suggest, alone or in combination, the claimed feature of dynamically modifying call flow management using a common data model interface for automated call distribution systems as comprehensively carried out in combination with the context, interaction, and totality/entirety of the steps specifically recited in claims 1, 10, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Joyce et al, 5,546,455, teach a Method For Accessing Real-time Data In An Automatic Call Distribution System; see ABSTRACT.  Szlam, US 2002/0181398 A1, teaches Remote Access, Emulation, And Control Of Office Equipment; see paragraph [0128].  Armanino et al., US 2005/0287983 A1, teach a System And Method Of Managing SS7-monitored Call Information; see Claim 10.    Graham et al., US 9,025,756 B1, teach a Loyalty Structured Call Routing System; see Claims 1 and 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
June 17, 2022